Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this annual report on Form 10-K of Transcat, Inc., Charles P. Hadeed, the Chief Executive Officer of Transcat, Inc. and John J. Zimmer, the Chief Financial Officer of Transcat, Inc. certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of their knowledge, that: 1. This annual report on Form 10-K for the fiscal year ended March 30, 2013 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in this annual report on Form 10-K for the fiscal year ended March 30, 2013 fairly presents, in all material respects, the financial condition and results of operations of Transcat, Inc. Date:June 26, 2013 /s/ Charles P. Hadeed Charles P. Hadeed Chief Executive Officer Date:June 26, 2013 /s/ John J. Zimmer John J. Zimmer Senior Vice President of Finance and Chief Financial Officer A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to Transcat, Inc. and will be retained by Transcat, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
